                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE



UNITED STATES GRAND JURY                )
TRIBUNAL THE PEOPLE,                    )
                                        )
             Plaintiff                  )
                                        )
      v.                                )     2:19-cv-00407-JAW
                                        )
UNITED STATES SUPREME                   )
COURT, et al.                           )
                                        )
             Defendants.                )

                 ORDER AFFIRMING THE RECOMMENDED
                  DECISION OF THE MAGISTRATE JUDGE

      On September 6, 2019, a plaintiff entitled “United States Grand Jury (Status:

sovereign) Tribunal, the People” filed a lawsuit in this Court against the United

States Supreme Court, the Federal Judiciary, the U.S. Senate, and the U.S. House of

Representatives, seeking a declaration of restoration of the law of the land. Compl.

(ECF No. 1). On September 12, 2019, the plaintiff filed a supplementary document,

entitled “Acts of High Treason.”      Supp. Compl. (ECF No. 4).       In filing these

documents, the plaintiff did not submit the required filing fee.

      On September 23, 2019, the Magistrate Judge issued a recommended decision

in which he recommended that the Court dismiss the Complaint. Recommended

Decision (ECF No. 5). The Magistrate Judge based his recommendation on three

grounds: (1) the Plaintiff does not appear to be a legal entity; (2) the Complaint has

not been signed by member of the bar of this Court; and (3) the Complaint purports
to assert a criminal action, and the Plaintiff has no authority to initiate a criminal

proceeding. Id. at 2-3. Also, the Magistrate Judge observed that the Plaintiff failed

to pay the filing fee or obtain leave of Court to proceed in forma pauperis, and

therefore the Plaintiff failed to prosecute the matter. Id. at 3.

      The Plaintiff’s objections to the recommended decision were due on or before

October 7, 2019. The Plaintiff filed no timely objection.

      The Court reviewed and considered the Magistrate Judge’s recommended

decision, together with the entire record; the Court has made a de novo determination

of all matters adjudicated by the Magistrate Judge’s recommended decision; and, the

Court concurs with the recommendations of the United States Magistrate Judge for

the reasons set forth in his recommended decision and determines that no further

proceeding is necessary.

      Accordingly, the Court ACCEPTS the recommended decision (ECF No. 5) of

the Magistrate Judge and the Court AFFIRMS the recommended decision without

objection. The Court DISMISSES the Plaintiff’s Complaint.


      SO ORDERED.


                                  /s/ John A. Woodcock, Jr.
                                  JOHN A. WOODCOCK, JR.
                                  UNITED STATES DISTRICT JUDGE


Dated this 15th day of October, 2019




                                           2
